Citation Nr: 0427531	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected keratosis of the forearms and 
hands for the period from July 11, 2000, to November 20, 
2003.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected keratosis of the forearms and 
hands beginning November 21, 2003. 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

An April 2002 rating decision granted service connection for 
keratosis of the forearms and hands and assigned a 10 percent 
evaluation, effective July 11, 2000.  The veteran appealed 
with respect to the propriety of the initial rating.  
Thereafter, a March 2004 Decision Review Officer (DRO) 
decision granted an increased rating, to 30 percent, for the 
veteran's service-connected keratosis, effective November 21, 
2003.  On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of a 30 percent rating is not a 
full grant of the benefit sought on appeal, and since the 
veteran did not withdraw his claim of entitlement to an 
increased rating, the matter remains before the Board for 
appellate review.  

The Board notes that the April 2002 rating decision also 
denied service connection for osteoarthritis of the left 
knee, and, granted service connection for status post-
excision pilonidal cyst of the coccyx, evaluated as 
noncompensably disabling, and, status post-lipoma of the 
neck, evaluated as noncompensably disabling.  The veteran 
entered a notice of disagreement in June 2002 with respect to 
the denial of service connection for osteoarthritis of the 
left knee, and, with respect to the propriety of the initial 
ratings assigned to status post-excision pilondial cyst of 
the coccyx and status post-lipoma of the neck.  A statement 
of the case was issued in June 2003.  A July 2003 DRO 
decision granted an increased rating, to 10 percent, for the 
veteran's service-connected excision pilonidal cyst of the 
coccyx.  In the veteran's July 2003 substantive appeal (VA 
Form 9), he specifically limited his appeal to the issues of 
propriety of the initial rating assigned to keratosis and 
entitlement to service connection for osteoarthritis of the 
left knee.  As such, the initial rating issues of status 
post-excision pilonidal cyst of the coccyx and status post-
lipoma of the neck are not currently before the Board.  In 
the March 2004 DRO decision, service connection was granted 
for osteoarthritis of the left knee and a 10 percent 
evaluation was assigned, effective July 11, 2000.  This is a 
complete grant of benefit sought on appeal.  As such, this 
issue is no longer before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  For the period from July 11, 2000, to March 27, 2003, the 
veteran's service-connected keratosis was manifested by 
constant itching, pain, a rash, and, was treated by topical 
medication only; there was no objective medical evidence of 
ulceration, crusting, disfigurement, limitation of motion, 
that keratosis was deep or unstable, or keratosis covered an 
area or areas 144 square inches (929 square centimeters) or 
greater.

3.  For the period from March 28, 2003, to November 20, 2003, 
the veteran's service-connected keratosis was manifested by 
itchy scabs, painful sores, exfoliation, crusting, 
hyperpigmentation of more than six square inches, abnormal 
texture of more than six square inches, coverage of 10 
percent of the exposed area, flare-ups with symptoms of 
tenderness, soreness, and inability to be in sunlight, and, 
was treated by topical medication only; there was no 
objective medical evidence of ulceration, tissue loss, 
induration, inflexibility, hypopigmentation, or limitation of 
motion.  

4.  Beginning November 21, 2003, the veteran's service-
connected keratosis is manifested by functional impairment of 
soreness and pain, exfoliation, crusting, abnormal texture of 
more than six square inches, coverage of 24 percent of the 
exposed area, skin lesion coverage of 12 percent relative to 
the whole body, and, treatment by topical medication only; 
there is no objective medical evidence of ulceration, tissue 
loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation, or limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for keratosis of the forearms and hands for the 
period from July 11, 2000, to March 27, 2003, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7806, 7819 (2002), (2003).

2.  The criteria for entitlement to an evaluation of 30 
percent, but no more, for keratosis of the forearms and hands 
beginning March 28, 2003, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim for 
service connection for keratosis of the forearms and hands 
prior to the enactment of the VCAA.  However, the RO's 
initial decision granting service connection for this 
disability and assigning a 10 percent evaluation was issued 
in April 2002, after the veteran had been advised of VCAA 
provisions in June 2001.  

Regarding the veteran's initial claim for service connection 
for keratosis of the forearms and hands, in June 2001, the RO 
sent the veteran a letter explaining his role in the claims 
process and asking him to submit certain information.  The RO 
specifically advised the veteran that due to a change in law, 
his claim previously denied as being "not well-grounded" 
was being reconsidered.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records or other records from 
Federal agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, and, to include a release form for VA to obtain any 
identified private records on the veteran's behalf.  The RO 
also indicated that it was still the veteran's responsibility 
to support his claim with appropriate evidence.  The letter 
informed the veteran that his service medical records had 
been requested and that the RO had received partial service 
medical records and outpatient treatment records from the 
Oklahoma City VA Medical Center.  The RO informed the veteran 
that evidence of a current disability and a nexus between 
such and service was necessary to establish service 
connection.  Thereafter, the veteran replied that he did not 
have any additional medical evidence.  The above demonstrates 
that each of the elements necessary for an adequate VCAA 
notice were provided to the veteran in connection with his 
service connection claim.

In a rating decision dated in April 2002, the RO granted 
service connection for keratosis of the forearms and hands 
and assigned a 10 percent evaluation, effective July 11, 
2000.  Thereafter, the veteran filed a notice of disagreement 
with respect to the assigned disability rating.  In an 
opinion, VA's General Counsel considered the question of 
whether VA must notify a claimant via a VCAA letter of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  

See VAOPGCPREC 8-03 (December 22, 2003).  The Board finds 
that, in the veteran's case, further notice from VA to the 
veteran is not required with regard to his claim for a higher 
initial rating for keratosis discussed herein because 
documents issued to the veteran coincident with his service 
connection claim and documents issued to the veteran 
subsequent to his claim for a higher initial rating provided 
notice sufficient to enable him to prepare and present 
argument directly pertinent to his appeal.  

Specifically, in addition to the information as to VA's role 
and the veteran's role in obtaining evidence, provided to the 
veteran in connection with his service connection claim, the 
June 2003 statement of the case informed the veteran of the 
reasons for which his disability rating claim had been 
denied, the evidence it had considered in denying the claim, 
and the evidence the veteran still needed to submit to 
substantiate his claim.  Specifically, the veteran was 
advised that the rating criteria governing skin disabilities 
had been amended effective August 30, 2002.  The June 2003 
statement of the case provided the new applicable rating 
criteria and considered the assignment of an initial rating 
under both the pre- and post-August 2002 regulations.  It 
also included recitation of the regulations implementing the 
VCAA, with citation to the relevant portions of the United 
States Code.  

Moreover, in September 2003, after the veteran's substantive 
appeal was received and before his appeal was certified to 
the Board, a letter was sent to the veteran.  The letter was 
specific to his initial rating claim and again informed the 
veteran of what evidence and information VA would be 
obtaining.  The letter again explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records, 
to include a release form for VA to obtain any identified 
private records.  The RO also indicated that it was still the 
veteran's responsibility to support his claim with 
appropriate evidence.  The RO specifically advised the 
veteran that to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that his service-connected condition has gotten 
worse.  In September 2003, the veteran submitted an 
Authorization and Consent to Release Information to VA 
indicating treatment for his skin at the Oklahoma City VA 
Medical Center in July 2003.  Thereafter, treatment records 
dated September 2002 to September 2003 from the Oklahoma City 
VA Medical Center were obtained.  

Furthermore, a March 2004 DRO decision increased the 
veteran's rating to 30 percent, effective November 21, 2003.  
The DRO decision, and the supplemental statement of the case 
issued in connection with it, advised the veteran as to why 
entitlement to an evaluation in excess of 30 percent was not 
warranted.  Based on these facts, the veteran has been fully 
advised as to what evidence would be required to show 
entitlement to an initial rating in excess of 30 percent for 
keratosis of the forearms and hands. 

The Board notes that the veteran indicated in his July 2003 
substantive appeal (VA Form 9) that he wished to have a Board 
hearing at the RO.  Thereafter, in September 2003, the 
veteran indicated that he instead desired a hearing before 
the RO hearing officer.  He was scheduled in October 2003 for 
a hearing before the RO hearing officer on November 6, 2003.  
It was noted that the RO hearing officer instead had an 
informal hearing with the veteran and a November 2003 VA 
examination was scheduled to evaluate his keratosis.

Based on the nature of the information provided to the 
veteran, and the fact that VA also provided the veteran with 
time to respond to each of the above letters and documents, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA in this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  Pertinent to his increased 
rating claim, treatment records from the Oklahoma City VA 
Medical Center dated November 1999 to September 2003, and, VA 
examination reports from August 2000, March 2003, and 
November 2003 are associated with the claims file.  The 
veteran has not identified other outstanding records that he 
wants VA to obtain or that he feels are relevant to his 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded VA examinations in August 2000, March 2003, and 
November 2003.  The Board notes that such were conducted by 
physicians who considered factors relevant to the veteran's 
claim and the examination reports contain findings pertinent 
to the veteran's keratosis.  The veteran has not submitted 
medical evidence that suggests a change in the nature or 
severity of his service-connected keratosis manifestations 
since November 2003.  Nor has he otherwise shown that the VA 
examinations are inadequate for rating purposes.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Factual Background

An April 2002 rating decision granted service connection for 
keratosis of the forearms and hands, rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7819, effective July 11, 2000.  
Thereafter, a March 2004 DRO decision granted an increased 
rating, to 30 percent, rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806, effective November 21, 2003.  The 
veteran contends that he has constant itching, burning, and 
pain as a result of keratosis on his forearms, hands, neck, 
face, and ears.  He also claims that he has limitation of 
motion, tissue loss, and inflexibility in the areas where he 
has keratosis, and, the resulting sores and scars are 
disfiguring.  Therefore, the veteran argues that he is 
entitled to higher initial ratings for his service-connected 
keratosis. 

Medical records from the Oklahoma City VA Medical Center, 
dated November 1999 to September 2003, reveal diagnoses of 
actinic keratosis.  In October 2002 it was noted that upon 
physical examination, the veteran had impressive sun damage 
to his lower arms bilaterally, many rough papules over 
erythema on his arms below the sleeve line bilaterally, a six 
millimeter keratotic plaque on the right upper helix, dilated 
blood vessels in the nose and cheeks, proximal right index 
finder showed a well-healed scar, and there was a ten 
millimeter fleshy, soft, verrucous plaque on the right side 
of his gluteal fold.  The veteran was to be treated with 
cryotherapy.  In November 2002 it was recorded that the 
veteran had multiple epas on bilateral dorsal forearms and 
dorsal hands.  Three epas were noted to be hyperkeratotic.  
In a February 2003 treatment note, it was indicated that upon 
physical examination, the veteran had two hyperkeratotic epas 
six millimeters on his left lower lateral arm and left dorsal 
hand.  He also had multiple smaller epas two to four 
millimeters on his dorsal forearms and hands.  None were 
suspicious for malignancy.  In June 2003 it was noted that 
the veteran had extensive sun damage and had three to nine 
millimeter scaly red papules on his left temple, both hands, 
and arms.  

The August 2000 VA examination reveals complaints of itching, 
pain, and a rash of scabs on the veteran's face, neck, hands, 
and arms.  It was noted that he used sunscreen lotion and had 
the scabs occasionally removed by freezing.  Physical 
examination reflected separate keratosis of the forearms and 
the hands that were worse on the hands.  There were none 
noted on the veteran's face at the time.  The keratosis 
measured in size from approximately three millimeters to 
almost one centimeter.  Constant itching, pain, and a rash on 
the arms were noted, but there was no ulceration, crusting, 
or disfigurement was observed.  Keratosis of the forearms and 
hands was diagnosed.  

The March 2003 VA examination reflects complaints of ulcer 
formation, itching, shedding, and crusting.  It was noted 
that these symptoms occurred intermittently, as often as each 
treatment, with each occurrence lasting six to ten days.  
Regarding the ability to perform daily functions during 
flare-ups, it was noted that the veteran's arms and hands 
were tender, sore, and could not be in sunlight.  It was 
observed that the skin disease involved areas that were 
exposed to the sun, including the face, hands, neck, and 
arms.  Over the prior twelve months, the veteran received 
topical medication only for the skin condition.  The 
functional impairment included the veteran's inability to be 
in the sun, and, he had itchy scabs and very painful sores.  
Such condition did not result in any time lost from work. 

Upon physical examination, it was observed that there were 
signs of skin disease located on the right and left hands and 
forearms, neck, face, and ears with exfoliation, crusting, 
hyperpigmentation of more than six square inches, and 
abnormal texture of more than six square inches.  There was 
no ulceration, tissue loss, induration, inflexibility, 
hypopigmentation, or limitation of motion noted.  The skin 
condition coverage of the exposed area was 10 percent.  The 
skin lesions were not associated with systemic disease, but 
did manifest in connection with a nervous condition as the 
veteran scratched at them.  The examining physician noted 
that there was no change in the VA established diagnosis of 
keratosis of the forearms and hands.  

The November 2003 VA examination reveals complaints of 
keratosis of the forearms, hands, and face.  The veteran 
stated that he had symptoms of itching, shedding, crusting, 
and blisters occurring constantly.  The skin disease involved 
areas exposed to the sun, including the face, neck, ears, and 
arms.  Over the prior twelve months, the veteran had received 
topical medication only for the skin condition.  The noted 
functional impairment was soreness and pain at the sites.  It 
was observed that the veteran did not lose any time from work 
as a result of his skin condition.  He was not currently 
employed and last worked in 2002.  

Upon physical examination, there were signs of skin disease 
located at the arms, face, neck, ears, and hands with 
exfoliation, crusting, and abnormal texture of more than six 
square inches.  There was no ulceration, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, or limitation of motion.  The skin lesion 
coverage of the exposed area was 24 percent and the skin 
lesion coverage relative to the whole body was 12 percent.  
The skin lesions were not associated with systemic disease 
and did not manifest in connection with a nervous condition.  
The examining physician noted that there was no change in the 
VA established diagnosis of keratosis of the forearms, hands, 
and face.  

III.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  38 C.F.R. § 4.27 (2003) provides 
that hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned.  
Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2003).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

38 C.F.R. § 4.118, Diagnostic Code Series 7800 pertains to 
skin disabilities.  During the pendency of this appeal, the 
schedular criteria for rating skin disabilities were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).

The Board notes that the April 2002 rating decision on appeal 
was issued prior to the amendment of the regulations.  The RO 
advised the veteran of the changes, however, and reviewed his 
claim under the amended criteria in the June 2003 statement 
of the case and the March 2004 DRO decision.  As such, the 
veteran is not prejudiced by the Board's reference to and 
consideration of both sets of criteria in the adjudication of 
his claim herein.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

As extant prior to August 30, 2002, new, benign growths of 
the skin were to be rated as scars, disfigurement, etc., 
under Diagnostic Code 7819.  

Under Diagnostic Code 7800, moderate disfiguring scars of the 
head, face, or neck warrants a 10 percent evaluation.  Severe 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, warrants a 30 percent evaluation.  Complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

Diagnostic Codes 7801 and 7802 pertain to scars resulting 
from third or second degree burns.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802 (2002).  A 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118 (2002).

Under Diagnostic Code 7806, eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area warrants a 10 percent evaluation.  Eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
warrants a 50 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Effective August 30, 2002, under Diagnostic Code 7819, benign 
skin neoplasms were to be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), or impairment of function.  

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2003).  

 Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrants a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrants a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrants a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrants a 40 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1) 
(2003).  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note (2) (2003).  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25of 
this part.  Id. at Note (1) (2003).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id. 
at Note (2) (2003).  

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2003).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note (1) (2003).  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id. at Note (2) (2003).  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2003).  

Under Diagnostic Code 7806, dermatitis or eczema covering at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period warrants a 10 percent evaluation. 
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent evaluation.  Dermatitis or 
eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent evaluation.  Dermatitis or 
eczema can, alternatively, be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801 through 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003).  

A.  Entitlement to an Evaluation in Excess of 10 Percent From 
July 11, 2000, to November 20, 2003

For the period July 11, 2000, to August 29, 2002, only the 
regulations in effect prior to the August 30, 2002, 
amendments are applicable.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The Board finds that, under the regulations extant prior to 
August 30, 2002, the veteran is not entitled to an evaluation 
in excess of 10 percent.  Specifically, the veteran was rated 
under Diagnostic Code 7899-7819, which provides for skin 
disabilities to be rated as scars, disfigurement, etc.  The 
Board notes that the April 2002 rating decision granting 
service connection and assigning a 10 percent rating used the 
criteria under Diagnostic Code 7806 pertaining to the 
evaluation of eczema.  

In consideration of Diagnostic Code 7800, which pertains to 
disfiguring scars of the head, face, or neck, the medical 
evidence of record fails to objectively demonstrate severe 
disfiguring scars, to include those producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Specifically, the August 2000 VA examination revealed 
keratosis of the hands and forearms only.  The physician 
noted that none were observed on the veteran's face at the 
time of the examination.  Furthermore, while the March 2003 
VA examination reflected keratosis on the veteran's face and 
neck, it is observed that the veteran's primary complaints 
concerned his arms and hands.  Additionally, the August 2000 
and March 2003 VA examinations, as well as VA treatment 
records, fail to note any disfigurement of the veteran's 
head, face, or neck.  

The Board notes that Diagnostic Codes 7801 and 7802 pertain 
to scars resulting from burns and, therefore, such Diagnostic 
Codes are inapplicable to the veteran's disability.  
Additionally, Diagnostic Codes 7803 and 7804 allow for a 
maximum 10 percent evaluation for superficial, poorly 
nourished scars with repeated ulceration, and, scars that are 
superficial, tender, and painful on objective demonstration, 
respectively.  As the veteran is already in receipt of a 10 
percent evaluation, such Diagnostic Codes would not allow for 
a rating in excess of 10 percent.  Furthermore, the veteran 
is not entitled to a separate rating under Diagnostic Code 
7803 as the objective medical evidence fails to show 
ulceration of any keratosis.  He is also not entitled to a 
separate rating under Diagnostic Code 7804 as his 
symptomatology, to include rashes, itching, and pain, is 
contemplated by his 10 percent rating under Diagnostic Code 
7806.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In consideration of Diagnostic Code 7805, which provides for 
rating of scars based on limitation of function, the Board 
observes that the March 2003 VA examination noted that during 
flare-ups, the veteran's arms and hands were tender, sore, 
and could not be in sunlight.  Also, the functional 
impairment observed in March 2003 included the veteran's 
inability to be in the sun, and, that he had itchy scabs and 
very painful sores.  As such, it appears that the functional 
impairment of the affected part of the veteran's body 
involves the skin and the veteran's keratosis is already 
rated under Diagnostic Code Series 7800.  

Diagnostic Code 7806 allows for a 10 percent evaluation where 
there is evidence of eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation is warranted where there is evidence 
of eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  The August 2000 and March 
2003 VA examinations revealed subjective complaints of 
constant itching, pain, a rash, ulcer formation, shedding, 
and crusting.  However, in August 2000, upon objective 
physical examination, there was no ulceration, crusting, or 
disfigurement noted.  In March 2003, no ulceration, tissue 
loss, induration, inflexibility, hypopigmentation, or 
limitation of motion was observed.  However, exfoliation was 
noted.  Therefore, while the veteran had constant itching, 
there were no objective indications of exudation, extensive 
lesions, or disfigurement.  As the veteran's keratosis more 
nearly approximates a 10 percent rating for eczema, he is not 
entitled to a 30 percent evaluation under Diagnostic Code 
7806.

Under the regulations effective August 30, 2002, the Board 
finds that the veteran meets the criteria for a 30 percent 
evaluation on March 28, 2003.  Prior to the March 28, 2003, 
VA examination the veteran's disability did not demonstrate 
objective evidence of keratosis warranting an evaluation in 
excess of 10 percent. 

Diagnostic Code 7801 is inapplicable as there is no evidence 
that the veteran's keratosis is deep, associated with 
underlying soft tissue damage, or causes limited motion.  
Diagnostic Codes 7802, 7803, and 7804 provide for a maximum 
evaluation of 10 percent.  As such, the veteran does not 
warrant an increased evaluation under any such Diagnostic 
Code.  Additionally, the Board finds that the veteran is not 
entitled to a separate evaluation under Diagnostic Codes 
7802, 7803, or 7804.  Specifically, as contemplated by 
Diagnostic Code 7802, the objective medical evidence does not 
demonstrate that his keratosis covers an area or areas 144 
square inches (929 square centimeters) or greater.  The 
veteran's keratosis is also not unstable, as contemplated by 
Diagnostic Code 7803, as there is no indication there is 
frequent loss of covering of skin over it.  He is also not 
entitled to a separate rating under Diagnostic Code 7804 as 
his symptomatology, to include rashes, itching, and pain, is 
specifically contemplated by his 10 percent rating under 
Diagnostic Code 7806.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

Relevant to Diagnostic Code 7805, the Board again observes 
that the veteran's functional limitations involve 
symptomatology of his skin and that he is already rated under 
diagnostic codes pertinent to such disability.  

Additionally, the veteran is not entitled to a rating in 
excess of 10 percent under revised Diagnostic Code 7806 as 
the objective medical evidence demonstrates that his 
keratosis coverage of the exposed area is 10 percent.  
Furthermore, the VA treatment records demonstrate that the 
veteran was treated with cryotherapy and the March 2003 VA 
examination describes topical treatment only.  As such, there 
is no evidence of systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  

Under Diagnostic Code 7800, pertaining to disfigurement of 
the head, face, and neck, the Board finds that the veteran is 
entitled to a rating of 30 percent beginning March 28, 2003, 
the date of his VA examination.  Specifically, a 30 percent 
evaluation is warranted where there is disfigurement of the 
head, face, or neck with two or three characteristics of 
disfigurement.  At the March 2003 VA examination, it was 
observed that the veteran exhibited skin disease on both 
hands and forearms, neck, face, and ears with exfoliation, 
crusting, hyperpigmentation of more than six square inches, 
and abnormal texture of more than six square inches.  Under 
Diagnostic Code 7800, Note (1), hyperpigmentation of more 
than six square inches and abnormal texture of more than six 
square inches are two characteristics of disfigurement.  
There is no evidence of additional characteristics of 
disfigurement and, as such, the veteran is not entitled to a 
rating higher than 30 percent under Diagnostic Code 7800.  
The Board observes that the VA examiner did not specify the 
location of the areas of hyperpigmentation and abnormal 
texture and it is possible that such measurements include the 
keratosis located on the veteran's hands and forearms.  
However, resolving all doubt in favor of the veteran, the 
Board finds that he is entitled to a 30 percent evaluation 
for his keratosis under Diagnostic Code 7800, effective March 
28, 2003, the date medical evidence shows two characteristics 
of disfigurement.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

B.  Entitlement to an Evaluation in Excess of 30 Percent 
Beginning November 21, 2003

As indicated in the prior section, the Board finds that the 
veteran warrants a 30 percent evaluation for his keratosis 
beginning March 28, 2003.  The Board also observes that the 
veteran specifically argued that he is entitled to a 30 
percent evaluation under the new criteria of Diagnostic Code 
7806.  The RO granted such an increase in the March 2004 DRO 
decision.  However, for the sake of completeness, the Board 
will address whether the veteran is entitled to a rating in 
excess of 30 percent beginning March 28, 2003.  The Board 
also observes that the March 2004 DRO decision rated the 
veteran under Diagnostic Code 7899-7806.  The Board finds 
that the change in Diagnostic Codes assigned to the veteran's 
keratosis more accurately reflects the current symptomatology 
of the veteran's service-connected keratosis.  

The Board observes that the regulations extant prior to 
August 30, 2002, are inapplicable for this rating period as 
they were no longer in effect on the date an increase was 
warranted under the amended rating criteria.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under Diagnostic Code 7800, the Board finds that the evidence 
of record fails to demonstrate entitlement to a 50 percent 
evaluation.  Specifically, as indicated previously, the March 
2003 VA examination demonstrated evidence of only two 
characteristics of disfigurement.  The November 2003 VA 
examination showed only one characteristic of disfigurement, 
namely abnormal texture of more than six square inches.  
There was no ulceration, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, or 
limitation of motion noted.  Additionally, there is no 
evidence of gross distortion or asymmetry of any of the 
veteran's features.  

Diagnostic Code 7801 is inapplicable as there is no evidence 
that the veteran's keratosis is deep, associated with 
underlying soft tissue damage, or causes limited motion.   
Diagnostic Codes 7802, 7803, and 7804 provide for a maximum 
evaluation of 10 percent.  As such, the veteran does not 
warrant an increased evaluation under any such Diagnostic 
Code.  Additionally, the Board finds that the veteran is not 
entitled to a separate evaluation under Diagnostic Codes 
7802, 7803, or 7804, as the veteran has been rated under 7806 
as the predominant disability.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

Under Diagnostic Code 7805, pertaining to limitation of 
function of the affected part, the Board observes that in 
addition to the limitations noted at the March 2003 
examination, discussed in the prior section, soreness and 
pain at the site of his keratosis was observed at the 
November 2003 VA examination.  However, the Board again notes 
that the functional limitations involve the veteran's skin 
and he is already rated under diagnostic codes pertinent to 
such disability. 

Currently, the veteran is rated under Diagnostic Code 7806, 
which provides for a 60 percent evaluation if there is 
evidence of dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  As 
demonstrated by the VA physical examination conducted in 
November 2003, the skin lesion coverage of the exposed area 
was 24 percent and the skin lesion coverage area relative to 
the whole body was 12 percent.  Furthermore, it was observed 
that over the prior 12-month period, the veteran had received 
topical medication only for the skin condition.  Therefore, 
the veteran's keratosis symptomatology does not warrant a 60 
percent evaluation under Diagnostic Code 7806. 

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation in excess of 30 percent for keratosis 
beginning March 28, 2003, that doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.

Therefore, based on the foregoing, the proper ratings to be 
assigned to the veteran's service-connected keratosis are 10 
percent for the period from July 11, 2000, to March 27, 2003, 
and 30 percent beginning March 28, 2003.  



C.  Other Considerations

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The Board finds that assigning a higher or separate 
rating under another diagnostic code is unwarranted as the 
competent medical evidence applicable to both rating periods 
is consistent in showing the absence of limitation of motion, 
a systemic disease, or malignancy of keratosis.   

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2003).  The medical evidence fails to 
demonstrate any hospitalizations for keratosis.  Furthermore, 
the record does not show that such disability is unusually 
manifested.  Also, in this case, the veteran has not 
indicated that he missed time from work due to his service-
connected disability.  Specifically, while the November 2003 
VA examination noted that the veteran was last employed in 
2002, it was also observed that he did not lose any time from 
work as a result of his skin condition.  Additionally, the 
medical evidence shows that any objective manifestations of 
the veteran's disability are exactly those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
veteran's service-connected keratosis would be in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
keratosis of the forearms and hands for the period from July 
11, 2000, to March 27, 2003, is denied.

Entitlement to an evaluation of 30 percent, and no more, for 
keratosis of the forearms and hands beginning March 28, 2003, 
is granted.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



